

EXHIBIT 10.2

Distribution Agreement


Distribution Agreement made this 3rd day of November, 2006 by and between
Inverness Medical Innovations, Inc., with offices at 51 Sawyer Road, Suite 200,
Waltham, MA 02453 on behalf of itself and its subsidiaries (“Inverness”) and
Matritech, Inc., a Delaware corporation with its principal place of business at
330 Nevada Street, Newton, MA 02460 (“Matritech”).


Whereas, the parties are desirous of entering into arrangements for the
distribution by Inverness of the NMP22® BladderChek® Test to OTC Customers in
the event that clearance for such sales is obtained from the FDA (as hereinafter
defined) in the United States,


Now, therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and legal sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.0    Definitions
 
1.1 FDA
means the United States Food and Drug Administration.
   
1.2 Field
means the non-prescription, over the counter (OTC), direct to consumer market
which includes but may not be limited to retail pharmacies.
   
1.3 Identified
 
Confidential
 
Information
means any information or data, regardless of whether it is in tangible form,
disclosed by either party (the “disclosing party”) that the disclosing party has
either marked as confidential or proprietary, or has identified in writing as
confidential or proprietary within thirty (30) days of disclosure to the other
party (the “receiving party”); provided, however, that reports and/or
information related to a disclosing party’s business plans, strategies,
technology, research and development, current and prospective customers, billing
records, and products or services shall be deemed Identified Confidential
Information of the disclosing party even if not so marked or identified.
Confidential Information shall not include any information which a) can be
demonstrated to have been in the public domain or publicly known prior to the
date of disclosure by disclosing party; or b) can be demonstrated, from written
records, to have been in the receiving party’s possession from another source
not under obligation of secrecy to the disclosing party prior to disclosure by
the disclosing party; or c) becomes part of the public domain or publicly known
by publication or otherwise, not due to any unauthorized act by the
   

 
1

--------------------------------------------------------------------------------



  receiving party; or d) can be demonstrated to have been independently
developed by the receiving party without the use of the disclosing party’s
Confidential Information; 
 
 
1.4 Products
means Matritech’s NMP22 BladderChek Test, a point of care, urine test, an aid in
the detection and management of bladder cancer, and subsequent versions thereof.
 
 
1.5 Territory
United States of America.

 
2.0    Regulatory Approvals


Matritech shall secure all necessary regulatory approvals for the marketing and
sale of the Product within the Field in the Territory. Matritech shall be
responsible for and shall the conduct of all necessary clinical trials and the
submission of all regulatory filings with the FDA or elsewhere to obtain
regulatory approvals for marketing and sale of the Product within the Field in
the Territory. The first $[ ** ] of the documented costs of any such trials
shall be borne by Matritech, after which Inverness shall pay any such costs.
Inverness agrees to cooperate with Matritech in its efforts to secure regulatory
approval.


3.0    Appointment as Distributor


On the date of this Agreement and subject to commercially reasonable minimum
purchase requirements to be negotiated in good faith at a later date, Matritech
appoints Inverness as, and Inverness accepts appointment as, Matritech’s
exclusive distributor of the Product within the Field in the Territory.


4.0    Orders


Inverness agrees to place all orders for the Product in writing to Matritech for
a delivery date at least thirty (30) days after the Order date. Matritech shall
use commercially reasonable efforts to deliver the Product on the specified
delivery date plus or minus 10 days. Delivery is F.O.B. place of manufacture.
Inverness may select carrier for shipment. Transportation and insurance charges,
expenses and costs are not included in the prices of the Product. All sales are
net thirty days of delivery. Title and risk of loss automatically passes to
Inverness when the Product is placed with a common carrier for shipment to
Inverness or shipment to another party as directed by Inverness. Inverness
agrees to submit to Matritech, on or before the first of each month, non-binding
forecasts, advising Matritech of its estimated order activity during the
succeeding twelve (12) month period. All Product sold by Inverness shall be sold
with the original labels provided by Matritech.


2

--------------------------------------------------------------------------------


5.0    Price


The price Inverness will pay to purchase the Product from Matritech will be
calculated by the parties in good faith prior to the sale thereof such that [ **
].


6.0    Term and Termination


The term of this Distribution Agreement shall be for five years from the date of
this Agreement. Notwithstanding the foregoing, Inverness may terminate this
Agreement at any time during the first year with 30 days notice. Thereafter,
either party may terminate this Agreement with or without cause during the term
on 270 days written notice. This Agreement may be extended by a mutual written
agreement entered into at least 270 days prior to the end of the Term.


In addition to the foregoing, either party may terminate this Agreement if the
other commits any material breach of any of the provisions of this Agreement
and, in the case of such a breach which is capable of remedy, fails to remedy
the breach within thirty (30) days after receipt of a written notice giving full
particulars of the breach and requiring it to be remedied. In the case of such a
breach which is not capable of remedy, there will be no opportunity to remedy
and this Agreement will terminate upon receipt of such written notice. Either
party may also terminate this Agreement if the other shall be adjudicated
bankrupt, goes into receivership or trusteeship, makes a voluntary arrangement
with its creditors or enters into any similar proceeding of the same nature,
goes into liquidation (except for the purposes of an amalgamation,
reconstruction or other reorganization and in such manner that the company
resulting from the reorganization effectively agrees to be bound by or to assume
the obligations imposed on such party under this Agreement), or ceases, or
threatens to cease, to carry on business.


7.0    Warranty


Matritech gives a limited warranty to Inverness that the Product will comply
with the specifications contained on its labelling and inserts until the date of
expiration of the Product, which is shown on the Product. Matritech specifically
disclaims on behalf of itself and any and all of its suppliers and assemblers,
all other conditions, warranties and other terms relating to the Product.
Matritech further warrants that the Product will not infringe the intellectual
property rights related to biologicals of any third party, other than those
rights belonging to Inverness. Inverness acknowledges that certain patent and
license rights are provided to Matritech under the manufacturing agreement of
even date herewith, and agrees to amend such agreement to the extent permissible
if necessary to effect this agreement. Except for Matritech’s indemnity
regarding biologicals explicitly set forth above, neither party shall provide an
indemnity to the other party regarding third party infringement. Except for the
preceding warranties in the first sentence of this section, EACH PARTY DISCLAIMS
ANY AND ALL WARRANTIES OR CONDITIONS OF ANY KIND WHATSOEVER, EXPRESS, IMPLIED,
STATUTORY, OR OTHERWISE, INCLUDING WITHOUT LIMITATION THOSE FOR MERCHANTABILITY,
SATISFACTORY QUALITY, INFRINGEMENT OR FITNESS FOR A PARTICULAR PURPOSE, ALL OF
WHICH ARE EXPRESSLY EXCLUDED.


3

--------------------------------------------------------------------------------


Inverness agrees that it will not give (or purport to give) or enter into (or
purport to enter into) on behalf of Matritech any representation or warranty in
relation to the Product except to the extent provided by Matritech in the
immediately preceding paragraph. Inverness agrees to indemnify and hold
Matritech harmless from and against all liabilities relating to the Product and
against all costs and expenses associated with claims in respect of such
liabilities, in each case to the extent that the liabilities result from a
breach by Inverness of the terms of the preceding sentence.


Inverness may not return Product without prior approval from Matritech, which
approval may not be unreasonably withheld. If, however, Product fails to perform
in accordance with its specifications then Inverness may return such defective
Product within (30) days after notification by Matritech. Inverness' sole remedy
in the event Product fails to perform (as documented by Matritech) is the return
at Matritech's expense of all or any portion of the Product that failed to
perform for a refund of the purchase price paid by Inverness plus applicable
shipping expenses.


8.0    Limitation of Liability


EXCEPT AS PROVIDED UNDER WARRANTY ABOVE, EACH PARTY’S TOTAL LIABILITY UNDER THIS
AGREEMENT SHALL BE LIMITED TO THE AMOUNTS HAVING BEEN ACTUALLY PAID BY INVERNESS
UNDER THIS AGREEMENT. IN NO EVENT SHALL EITHER PARTY BE LIABLE FOR ANY SPECIAL,
CONSEQUENTIAL, INCIDENTIAL, MULTIPLE OR PUNITIVE DAMAGES, HOWEVER CAUSED AND ON
ANY THEORY OF LIABILITY, WHETHER OR NOT FOR BREACH OF CONTRACT, NEGLIGENCE OR
OTHERWISE AND WHETHER OR NOT SUCH PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGE. THESE LIMITATIONS SHALL APPLY NOTWITHSTANDING ANY FAILURE OF
ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED IN THIS AGREEMENT.
NOTWITHSTANDING ANYTHING CONTAINED HEREIN TO THE CONTRARY, THIS LIMITATION ON
LIABILITY SHALL NOT APPLY TO DAMAGES ARISING FROM INFRINGEMENT OR BREACH OF THE
CONFIDENTIALITY OBLIGATIONS OF EITHER PARTY.
 
9.0    Product Liability Insurance


Each party shall carry products liability insurance with respect to the Product
sold or distributed by it in such amounts and against such risks and losses as
are commercially reasonable. Each party shall be solely responsible for any
premium for such insurance.


10.0    Indemnification


Each of the parties agree to indemnify, defend and hold the other party harmless
against any cost, loss, liability, or expense (including attorneys’ fees)
arising out of any third party claim, resulting from or relating to any breach
of this Agreement; provided that the
 
4

--------------------------------------------------------------------------------


indemnifying party is notified promptly in writing of the claim, has sole
control over its defense or settlement, and the party seeking indemnification
provides reasonable assistance in the defense of the same. Each party agrees,
that it will not settle any such claims, unless such settlement does not
adversely affect the other party’s rights under this Agreement or requires the
indemnified party to perform any actions.


11.0    Confidentiality


Except in accordance with the terms of this Agreement, neither party shall,
either during the period of this Agreement or at any subsequent time, disclose
to any other person any Identified Confidential Information disclosed to it by
the other party under this Agreement, and each party shall use commercially
reasonable efforts, and in any event at least as rigorous as those it uses to
protect its own confidential information, to keep the other party’s Identified
Confidential Information confidential.


12.0    Assignment


This Agreement is personal to the parties and neither of them may, without the
written consent of the other, assign or transfer any of its rights, or
sub-contract or otherwise delegate any of its obligations, under this Agreement;
provided, however, that a party may assign this Agreement to an entity or person
who acquires all or substantially all of its business (or segment, such as
Matritech’s NMP22 product line) by merger, sale of assets or otherwise.
Notwithstanding the foregoing, neither party may assign this Agreement to any
competitor of the other party (that is, neither party may assign it to any
company which sells bladder cancer diagnostic tests) without the prior written
consent of such party, which consent may be withheld by such party in its sole
discretion. Any attempted assignment, delegation or transfer by a party in
violation hereof shall be null and void. Subject to the foregoing, this
Agreement shall be binding on the parties and their successors and assigns.


13.    Miscellaneous


Each of the parties agrees to comply with all applicable governmental laws,
rules, regulations and policies. This Agreement shall be governed by and
construed in all respects in accordance with the laws of the Commonwealth of
Massachusetts without giving effect to its conflicts of law principles. Each of
the parties consents to venue and jurisdiction in any court of competent
jurisdiction sitting within the Commonwealth of Massachusetts.
 
5

--------------------------------------------------------------------------------


In witness whereof, the parties executed this Agreement as of the date first
above written.



        Matritech, Inc.  Inverness Medical Innovations, Inc.      By: /s/
Stephen D. Chubb                                  By: /s/ Ron
Zwanziger                                     Its:_
CEO                                                               Its:_
CEO                                                                 By: /s/ Anne
Warner__  _____________    Its: _Asst. Sec’y___________________     

     
 
 
 
 
 
 

 
6

--------------------------------------------------------------------------------


 
 
 